DETAILED ACTION

Election/Restriction Among Inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I	Claims 1-17, 57, 58 and 70-106 drawn to components of a dispenser, classified in CPC Section B65D 25/00.
II	Claims 18-56 and 59-69, drawn to a dispenser and the associated components, classified in CPC Section C02F 1/688.
III	Claims 107-123, drawn to a method of controllably dispersing a fluid and associated methods, classified in CPC Section B01F 1/0005.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I & II and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be utilized in another and materially different process.  More specifically, the apparatus’ of Groups I & II can be utilized in a method for storing candy until needed.
Furthermore, the inventions of Group I and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination 
The rotatable member to have a surface mateable with a receptacle of the inline dispersal housing for forming an engagement with a chamber of the inline dispersal housing, wherein the fluid deflecting surface is displaceable out of the lumen in the conduit to form a portion of the conduit to direct fluids through the conduit without diverting fluid into the chamber in the inline dispenser to thereby create a no flow condition through the chamber for claim 1;
The inline dispersal valve to have a rotatable member to have a cylindrical surface mateable with the cylindrical receptacle of the housing for forming rotational engagement with the chamber of the housing, the rotatable member having a fluid deflecting surface, the fluid deflecting surface obstructing at least a portion of a fluid stream to direct fluids from the fluid stream through the chamber when the rotatable member is in an open position to permit the directed fluids to carry a dispersant out of the chamber and back into the fluid stream for claim 57;
The lever handle to have a level arm extending radially outward from the rotatable member to facilitate ease in rotation of the rotatable member, the lever arm extending in a tangential direction on one side of the lever arm so a force for moving the rotatable member in a direction to close the fluid port requires a circumferential force on the lever arm and a force for moving the rotatable member in an opposite direction to 
The clip to have a clip head located at the second end of the clip body, and a resilient flange branching from the clip body and having a free end extending towards the clip head for claim 75; and
The dispenser cover to have a cap with a housing rotatable to the cap, and a set of radial protruding handles extending from the housing to enable a user to bring the cap into and out of engagement by rotating of the housing for claims 81 and 92.
The subcombination has separate utility such as a rotatable member, an inline dispersal valve, a lever handle, a clip and a dispenser cover.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As noted above, the inventions of Groups I-III are distinctly different and separately classified. Furthermore, the inventions:
Have acquired a separate status in the art in view of their different classification;
Have acquired a separate status in the art due to their recognized divergent subject matter; and
Require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

As such, a serious search burden would exist if the restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Election/Restriction Between Species of Group I
Should the Applicant elect Group I, then this application contains claims directed to the following patentably distinct species:

A	Directed to a rotatable member (Apparently directed to claims 1-17).
B	Directed to an inline dispersal valve (Apparently directed to claims 57 and 58).
C	Directed to a lever handle (Apparently directed to claims 70-74).
D	Directed to a dispenser cover (Apparently directed to claims 81-106).

The species are independent or distinct because each are directed to specific components of a dispenser that are distinct from one another as noted above (i.e. a rotatable member, an inline dispersal valve, a lever handle, and a dispenser cover), wherein the prior art applicable to one species may not be applicable to another.  As such, a serious search burden would exist if the restriction were not required. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Election/Restriction Among Species of Group III
Should the Applicant elect Group III, then this application contains claims directed to the following patentably distinct species:

X	Directed to a method of dispensing a dispersant and controlling fluid flow (Apparently directed to claims 107-117).
Y	Directed to a method of replacing a rotatable member (Apparently directed to claim 118).
Z	Directed to a method of replenishing an inline dispersal valve (Apparently directed to claims 119-123).

The species are independent or distinct because each are directed to distinctly different methods as noted above (i.e. dispensing and controlling a dispersant and fluid flow, replacing a rotatable member, and replenishing an inline dispersal valve), wherein the prior art applicable to one species may not be applicable to another.  As such, a serious search burden would exist if the restriction were not required. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/           Primary Examiner, Art Unit 1799